  Case 20-40912      Doc 43     Filed 01/12/21 Entered 01/12/21 11:01:11          Desc Main
                                  Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                         §
                                               §
EDWARDLO AND AUDREY HOLMES,                    §     CASE NO. 20-40912
                                               §        (Chapter 7)
DEBTORS                                        §

 MOTION FOR AUTHORITY TO REJECT LEASE AND EVICT TENANT RESIDING
   IN PROPERTY LOCATED AT 3368 N. ALMOND DRIVE, RIALTO, CA. 92377
                                            Notice
Your rights may be affected by the relief sought in this pleading. You should read this
pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case.
If you oppose the relief sought by this pleading, you must file a written objection, explaining
the factual and/or legal basis for opposing the relief.

No hearing will be conducted on this pleading unless a written objection is filed with the
Clerk of the United States Bankruptcy Court and served upon the party filing this pleading
WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE listed in the certificate
of service unless the court shortens or extends the time for filing such response. If no
objection is timely served and filed, this pleading shall be deemed to be unopposed, and the
court may enter an order granting the pleading. If an objection is filed and served in a timely
manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear
at the hearing, your objection may be stricken. The court reserves the right to set a hearing
on any matter.

TO THE HONORABLE BRENDA T. RHOADES, U.S. BANKRUPTCY JUDGE:

   Christopher J. Moser, Trustee ("Trustee") files his Motion for Authority to Reject Lease and

Evict Tenant Residing in Property Located at 3368 N. Almond Drive, Rialto, Ca. 92377

("Motion") pursuant to the provisions of 11 U.S.C. §365 as follows:

   1. On April 2, 2020, Edwardlo and Audrey Holmes (“Debtors”) filed with this Court a

voluntary petition under Chapter 7 of the Bankruptcy Code.

   2. Christopher J. Moser is the acting Chapter 7 Trustee of the Debtors’ bankruptcy estate.

   3. The bankruptcy estate owns real property and improvements located at 3368 N. Almond

Drive, Rialto, Ca. 92377 (the “House”). Christopher J. Moser is the acting Chapter 7 Trustee of

the Debtors’ bankruptcy case.
                                          Page 1 of 3
  Case 20-40912       Doc 43     Filed 01/12/21 Entered 01/12/21 11:01:11           Desc Main
                                   Document     Page 2 of 3



   4. The House is occupied by one or more tenants who are not paying rent to live in the House.

The Residential Lease Agreement which the Tenants entered into with the Debtors expires March

1, 2021 (the “Lease”). A copy of the Lease is attached hereto as “Exhibit A.”

   5. Trustee intends to sell the House. The Court entered an Agreed Order Authorizing Trustee

to Sell Real Property Free and Clear of All Liens, Claims and Encumbrances Located at 3368 N.

Almond Drive, Rialto, Ca. 92377 [Dkt. No. 27] authorizing the Trustee to sell the House. The

Trustee has filed an Amended Motion for Authority to Sell Real Property Free and Clear of All

Liens, Claims and Encumbrances Located at 3368 N. Almond Drive, Rialto, Ca. 92377 (the

“Amended Motion to Sell”) [Dkt. No. 41].

   6. In that regard, the Trustee must reject the Lease and vacate the house so that the House can

be sold in an expeditious fashion.

   7. Trustee seeks an order of this Court authorizing him to reject the Lease and commence

eviction proceedings in Rialto, California to evict the tenants from the House.

       WHEREFORE, PREMISES CONSIDERED Trustee prays that this Court authorize the

Trustee to reject the Lease and commence eviction proceedings against the tenants residing in the

House and that Trustee be granted such other and further relief to which he may be justly entitled.

                                             Respectfully submitted,
                                             QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                             2001 Bryan Street, Suite 1800
                                             Dallas, Texas 75201-4240
                                             Telephone: (214) 880-2100
                                             Facsimile: (214) 871-2111
                                             fpatel@qslwm.com (Email)
                                             By:    /s/ Frank S. Patel
                                                   Christopher J. Moser
                                                   State Bar No. 14572500
                                                   Frank (Faizan) S. Patel
                                                   State Bar No. 24116882

                                            ATTORNEYS FOR TRUSTEE
                                           Page 2 of 3
  Case 20-40912       Doc 43      Filed 01/12/21 Entered 01/12/21 11:01:11               Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
electronic transmission via the CM/ECF system upon all parties registered to receive electronic
notice in this bankruptcy case, and/or regular U.S. mail, postage prepaid, on this 12th day of January
2021 on the following:

Office of the U.S. Trustee                            Tenant
110 N. College Ave., Suite 300                        3368 N. Almond Drive
Tyler, TX 75702                                       Rialto, Ca. 92377
(Via ECF)                                             (Via First-Class mail)

Edwardlo and Audrey Holmes                            Select Portfolio Servicing, Inc.
2405 Dartmouth Drive                                  3217 S. Decker Lake Drive
Flower Mound, TX 75022                                Salt Lake City, Ut. 84119
(Via regular mail)                                    Thousand Oaks, Ca. 91362
                                                      (Via regular mail)
Daniel C. Durand, III
Durand and Associates                                 Select Portfolio Servicing, Inc.
522 Edmonds, Suite 101                                Attn: Bankruptcy Department
Lewisville, TX 75067                                  P.O. Box 65250
(Via ECF)                                             Salt Lake City, Ut. 84165
                                                      (Via regular mail)
Erica Williams
3368 N. Almond Drive                                  Stephen Wu, Esq.
Rialto, Ca. 92377                                     Parkway Office Center, Suite 900
(Via First-Class mail)                                14160 Dallas Parkway
                                                      Dallas, Texas 75254
                                                      (Via regular mail)

                                                      Internal Revenue Service
                                                      P.O. Box 7346
                                                      Philadelphia, Pa. 19101-0424
                                                      (Via regular mail)

                                                      /s/ Frank S. Patel




                                             Page 3 of 3
